Citation Nr: 0510821	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-25 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel				


INTRODUCTION

The veteran had active service from May 1968 to May 1971.  He 
received the Purple Heart Medal, as well as the Combat 
Medical Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs that granted the veteran's claim for service 
connection for a PTSD.  The RO assigned the aforementioned 
disability a 30 percent evaluation, effective October 19, 
2001.  The veteran disagrees with that evaluation.

The Board notes that a review of the claim files reflects 
that the veteran has raised a claim of total disability based 
on individual unemployability, as secondary to his service 
connected PTSD.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's PTSD is manifested by depression, nightmares, 
flashbacks, anxiety, sleep impairment, intrusive thoughts, 
memory loss, occasional dissociation and auditory 
hallucinations, and a history of suicidal ideations, and has 
not been shown by competent clinical evidence to be more than 
mild to moderate in severity.


CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

In the present case, the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD stems from a notice 
of disagreement with the February 2002 rating decision which 
granted service connection for PTSD.  If, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC   8-2003.  The record reflects that 
the veteran was issued § 5103 notice as to the claim for 
service connection for PTSD in January 2002.  Hence, the 
exclusion from § 5103 duty to notify outlined in VAOPGCPREC   
8-2003, noted above, is applicable.   

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

The record reflects that the veteran sought VA outpatient 
treatment and examination for his PTSD from August 2001 
through November 2003.  In August 2001, the veteran 
complained of alternation of thought process and nightmares 
and was diagnosed with depression, anxiety, insomnia, and 
nightmares.  In a separate August 2001 medical record, the 
veteran presented alert and oriented and he denied any 
suicidal or homicidal ideations.  

In October 2001, the veteran was afforded a mental health 
comprehensive evaluation at a VA facility.  He related that 
he had had an attitude problem ever since his return from 
Vietnam and that he was bitter about his homecoming from 
Vietnam (the first people he encountered at the Dallas 
airport were protestors).  He also indicated that he 
currently would drift out and then one or two hours later 
would come to.  He reported that alcohol use was a problem 
soon after his discharge and that he had one DUI.  He also 
reported that he had a history of IV heroin and opium use 
(although he had not done drugs intravenously since the war), 
a history of use of most all drugs, except for the new ones, 
and that he had been in remission for marijuana dependence 
for the past few weeks.  On mental status examination the 
veteran was attractively dressed, had good facial 
expressions, a direct gaze, and an open posture.  The tone 
and volume of his speech was within normal limits and it's 
content was appropriate, and he possessed a polite and calm 
manner.  In terms of his mood and affect, the veteran 
indicated that he was concerned about how he had managed his 
anger over the past 30 years.  He was oriented in all 
spheres, although the examiner noted that he seemed to have 
some slight interruption in thought process, which could be 
due to anxiety or marijuana withdrawal.  The veteran reported 
that he occasionally had flashbacks, which usually occurred 
at night when he was outside.  He also reported that he 
occasionally heard many unclear voices and that he lost 
chunks of time (he once lost a day).  He further indicated 
that he dreamed of out of body experiences-- a repetitive 
dream about getting wounded in Vietnam.  The examiner noted 
that the veteran had long-term memory loss deficits and a 
slight short-term memory loss deficit and that his 
abstracting ability seemed to be dull at the present time.  
Further, the veteran reported a history of suicidal ideations 
with a plan (with the last time being a month and a half 
prior) and history of homicidal ideations without a plan.  
However, the veteran denied any suicidal or homicidal 
ideations at the present time.  He indicated that on a good 
night he slept four to five hours and had disturbing dreams.  
Also, the veteran reported that his appetite was improving.  
The examiner diagnosed the veteran with depressive disorder, 
not otherwise specified, anxiety disorder, not otherwise 
specified, and marijuana dependence in remission a few weeks.  
The examiner also assigned a current GAF score of 61 and a 
GAF score of 65 for the past year.

In January 2002, the veteran underwent a PTSD examination for 
compensation and pension purposes.  He reported that he was a 
combat medic in Vietnam, who was assigned to the airborne 
infantry, and that he received two Purple Heart medals as a 
result of being hit on two separate occasions by grenades.  
The examiner noted that the veteran had flashbacks and 
intrusive thoughts.  Mental status examination showed that 
the veteran was oriented to time, place, person, and 
situation.  There was no evidence of a thought disorder and 
he was not found to be psychotic.  He did report that in the 
past he had experienced blackouts, but did not report 
experiencing any recently.  The veteran also reported that he 
had been suicidal in the past, but not at the present time.  
The examiner noted that the veteran was not found to be a 
danger to himself or to others.  The examiner further noted 
that the veteran's reality testing was average and that his 
insight, judgment, and reasoning appeared average.  The 
examiner also indicated that the veteran's hygiene was 
appropriate, his speech was goal directed, he was not 
anxious, his mood was appropriate but somewhat flat, and that 
he did not have impaired impulse control.  The examiner 
diagnosed the veteran with post-traumatic stress disorder and 
a single episode of major depression.  He assigned the 
veteran's symptomology a GAF score of 60 to 65.

In a Mental Health note dated later in January 2002, the 
veteran indicated that he was doing better, but that he was 
having more difficulty sleeping.  The examiner reported that 
the veteran was alert and oriented, his speech was 
understandable, and he was essentially coherent (he gave 
appropriate direct answers to questions).  The examiner 
further reported that the veteran's thought content was 
somewhat impoverished, but that the veteran did not report 
any intrusive thoughts or flashbacks.  Additionally, the 
veteran's mood was essentially anxious with a congruent 
affect, he did not have any suicidal or homicidal ideation, 
and he did not have any auditory or visual hallucinations.

In a May 2002, Mental Health note, the veteran reported that 
although he continued to have violent nightmares, that they 
were decreasing and that he was getting more rest.  He also 
continued to report intrusive thoughts and flashbacks of 
traumatic experiences and indicated that he felt that people 
were watching and talking about him and that he heard voices 
when no one was around.  The veteran further complained of 
anxiety, which was nearly constant, feeling low, a low self-
esteem, low energy, trouble concentrating, rare transient 
brief suicidal thoughts without plan or intents, and wanting 
to isolate more socially.  He also reported being troubled 
with shame and guilt issues, having no libido, and becoming 
more anhedonic and irritable.  On examination, the veteran 
was oriented times three, coherent, easily engaged, and his 
speech was clear and fluent.  The veteran also did not have 
any looseness of associations or flight of ideas.  His mood 
remained depressed, more than anxious, with a congruent more 
constricted, but expressive affect.  His thought content 
remained self-deprecatory with some delusional ideas of 
reference and occasional auditory hallucinations in addition 
to intrusive thoughts and flashbacks.  He did not have any 
current suicidal or homicidal ideations or current auditory 
or visual hallucinations.  His condition was assessed as PTSD 
and severe depressive disorder, with psychotic features.  The 
examiner further commented that the veteran's psychotic 
features needed to be further explored, as they may have been 
more illusions or thoughts related to the flashbacks, as they 
were not a major presenting complaint, and the delusional 
ideas of reference may have been associated with his facial 
scarring and presentation.

A July 2002 Mental Health note reported that the veteran was 
sleeping 6 to 7 hours restfully, his manner was relaxed and 
polite, and his facial expressions were good with frequent 
smiles.  The examiner reported that the veteran had PTSD, 
that his mood had improved, his anxiety had decreased, and 
that he was sleeping better.

In a December 2002, Mental Health note, the veteran indicated 
that his nightmares had increased, he was depressed, and that 
he did not have any suicidal or homicidal ideations.  He also 
indicated that he slept about 3-4 hours a day.  The examiner 
reported that the veteran's mood was depressed, his speech 
was coherent and goal oriented, his thoughts were organized, 
and that no psychosis was noted.  He was again diagnosed with 
PTSD and depressive disorder, not otherwise specified.

In another December 2002 VA outpatient treatment record the 
veteran complained of having very vivid nightmares about 
Vietnam.  At the time of examination, he denied any suicidal 
ideations, but noted that he had rare episodes where he would 
loose track of time.  On examination, the examiner noted that 
the veteran was oriented to time and place and diagnosed him 
with PTSD and depression.

In his Notice of Disagreement received in January 2003, the 
veteran indicated that his PTSD had gotten to the point where 
he was unable to work, he experienced periods where he was 
conscious but not aware of where he was or what he was doing, 
he experienced intense nightmares, he missed 40 days of work 
in the past 8 months on sick leave, and that he believed that 
for his own safety and for the safety of others that he 
should have limited contact with society.  He also related 
that he was having trouble with his short term memory, which 
was affected his thought processes to the point where he was 
unable to carry out work assignments, remember his home 
address, phone number, or other normal information.  The 
veteran also noted that when he was out in public he 
constantly had to monitor himself to see if he was acting 
correctly and that this lead to panic sessions and 
hallucinations.

In a February 2003 Mental Health note, the veteran was 
reportedly anxious and polite.  He continued to lose time (30 
minutes to two hours per episode).  The examiner's analysis 
of the veteran's condition was PTSD, isolation, and that 
violence during isolated dissociated like or seizure-like 
events continued.

A June 2003 Mental Health note reported that the veteran was 
alert and oriented, cooperative, had a friendly mood, and a 
euthymic affect.  He also reported intrusive thoughts and 
periods of dissociation.  He denied suicidal or homicidal 
ideations.  He further reported sleeping more soundly, but 
still having nightmares.

A September 2003 Mental Health note reported that that the 
veteran was alert and oriented, he denied any suicidal 
ideations, and he did not have any thought disorder.  It was 
also reported that his mood and affect were euthymic and that 
he was still having intrusive thoughts and nightmares.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2004) pertain to PTSD.  Under these codes, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

Analysis

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign a higher rating, the record 
must show that the veteran experiences reduced reliability 
and productivity due to symptoms of PTSD such as a flattened 
affect, circumstantial, circumulatory, or stereotyped speech, 
impaired judgment, impaired long and short term memory, 
impaired abstract thinking, and difficulty establishing and 
maintaining effective work and social relationships, and mood 
disturbances.  The Board finds that such findings are not 
contained in the record.  In this regard, the record does 
establish that between August 2001 and September 2003 that 
the veteran's mental health was evaluated on numerous 
occasions.  During this time, the veteran suffered from 
anxiety, a depressed mood, insomnia, nightmares, intrusive 
thoughts, flashbacks, dissociation, and short-term memory 
loss.  He also occasionally experienced auditory 
hallucinations (hearing voices) and reported a history of 
suicidal ideations.  However, the record also establishes 
that the veteran had normal speech that was clear, coherent, 
fluent, and goal oriented with appropriate content, his 
insight, judgment, and reasoning were average, he did not 
have impaired impulse control, his hygiene and personal 
appearance were appropriate, and his affect although on one 
occasion was somewhat flat, but appropriate, was on other 
occasions euthymic, congruent, and expressive.  Additionally, 
on examination between August 2001 and September 2002, the 
veteran was oriented to time, place, and person, and his 
thoughts were organized.  Further, the record demonstrates 
that the veteran had retired from an oil and gas company for 
which he had worked for 10 years, that he described his 10-
year marriage to his third wife as pretty good, and that he 
had three grown children.  

Additionally, the record establishes that the veteran, on 
examination in October 2001, had GAF scores of 61 and 65 and 
on examination in January 2002 had a GAF score of 60-65.  
(The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vets. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32)).  The Board notes that 
the veteran's reported GAF scores reflect mild to moderate 
symptomology.

As such, the Board finds the clinical findings on the VA 
psychiatric evaluation between August 2001 and September 2003 
and the veteran's GAF scores that range from 60 to 65 
demonstrate no more than mild to moderate symptoms, and are 
consistent with the current 30 percent rating.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 30 
percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


